DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to application 16/960,076 that entered the national stage under § 371 on July 4, 2020 and presented 15 claims.  Claims 14 and 15 were amended via the preliminary amendment of July 4, 2020, and claims 1-15 remain pending in the application. 
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  “according to any one of claim 6” should read “according to claim 6.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“setting module,” “privacy protection module,” “first-level switch,” and  “second-level switch” in claim 1; (The Examiner notes that “switch” can frequently comprise a physical switch in some circumstances, but the specification is silent on the structure of the switch.  Thus, one skilled in the art has no basis to conclude that the switch recited in claim 1 comprises a physical switch.)  
“privacy detection unit” and “privacy processing unit” in claim 2;
“first notification unit” in claim 3;
“second notification unit” and “first display unit” in claim 4;
“acquisition unit” and “second display unit” in claim 5;
“first receiving module,” “second receiving module,” “protection module,” “first-level switch,” and “second-level switch” in claim 11;
“detection unit” and “first protection unit” in claim 12; and
“acquisition unit” and “second protection unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claim limitations in claims 1-5 and 11-13 that employ “unit” and “switch” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification states at ¶ [0031] of PG-PUB US 2021/0056239 that “[t]he processor 302 executes the software programs and modules stored in the memory 304 to perform various functional applications and data processing…,” which arguably recites adequate structure to perform the functionality recited within the relevant claims.  However, the specification states at ¶ [0058] that “[i]t should be noted that each of the above modules may be implemented by software or hardware.”  Given this statement, the recited “modules” maybe software, and thus the associated claims are indefinite as one cannot assess the structure, if any, associated with the functionality recited in the claims.  Regarding the claim limitations of “unit” and “switch,” the specification is seemingly devoid of any statements that link “unit” and “switch” to structure that performs the recited functionality. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	To overcome this § 112(b) rejection and to avoid claim interpretation under § 112(f), the Examiner recommends that the claims be amended to recite “circuitry” as a structural limitation within the claims, e.g., “setting module circuitry,” “first-level switching circuity,” “acquisition unit circuitry,” etc.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because “a storage medium” can include transitory signals.  See MPEP § 2106.03 (stating “Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture….”)  The specification at ¶ [0060] states, “In this embodiment, the storage medium may include, but is not limited to: a U disk, a read-only memory (ROM), a random access memory (RAM), a mobile hard disk, a disk or optical disk, and other media that can store a program code.”  Because the “storage medium” is not limited to a non-transitory medium, the “storage medium” in claim 14 can include transitory signals – and thus non-statutory subject matter – under the broadest reasonable interpretation of the claim.
To overcome this rejection, the Examiner recommends that claim 14 be amended to recite a “non-transitory storage medium.”
Claims 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because a “processor configured to run a program” can be interpreted to be software per se under the broadest reasonable interpretation of the claim.  See MPEP § 2106.03 (stating “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”).  Although the Applicant more than likely intended “processor” to be a hardware feature, such as a microprocessor, “rocessor” can be interpreted to include software, such as a word processor.  
To overcome this rejection, the Examiner recommends that claim 15 be amended to recite a “hardware processor.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1, 6, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (US 2021/0134253, “Campos”) in view of Hinckley et al. (US 2010/0321275, “Hinckley”).
Regarding Claim 1
Campos discloses
A terminal (Fig. 3, ¶ [0027], “The display device 302 can be an external display device [as a terminal] for the computing device 304…”), comprising: 
a setting module (¶ [0032], “In some examples, the display device 302 can include display hardware [comprising a setting module] (not illustrated).  The display hardware can include scaler hardware, timing controller hardware, and/or other types of controller hardware to control [and thereby set[]] the display 306 in accordance with video or display signals received at the first interface 310.”) and …1, 
wherein the setting module (¶ [0032]) is provided with a first-level switch (¶ [0035], “Similarly, dual display mode can be activated or inactivated [via the “display hardware”/setting module] by a dedicated switch [serving as a first-level switch] that can be … different than the dedicated switch [acting as a second-level switch] that activates/inactivates hidden mode.”) and a second-level switch (¶ [0035], “In some examples, system 300 further comprises dedicated switch [serving as a second-level switch] such as a physical switch that is selectable to activate or inactivate hidden mode.”), 
under a condition that the first-level switch is turned on, a display mode of the terminal is set to a dual-screen mirror mode (¶ [0035], “Similarly, dual display mode can be activated [and turned on] or inactivated by a dedicated switch that can be … different than the dedicated switch that activates/inactivates hidden mode,” and “activat[ion]” of the “dedicated switch” satisfies the condition that the first-level switch is turned on; and ¶ [0030], “The first area functions as a main display, whereas the second area, which can be smaller than the first area, functions as a second display separate from the main display,” i.e., the first area and second can also be the same size to create a mirror of two areas equal in size), and 
the second-level switch is configured to enable or disable…2 (¶ [0035], “In some examples, system 300 further comprises dedicated switch such as a physical switch that is selectable to activate [or enable] or inactivate [or disable] hidden mode,” where the “hidden mode” corresponds to the privacy protection function as disclosed by Zhang); and 
3 ….
Campos doesn’t disclose
	1 …a privacy protection module,
	2 …a privacy protection function under the condition that the first-level switch is turned on; and
	3 the privacy protection module is connected to the second-level switch and configured to protect privacy information in the terminal based on the privacy protection function under a condition that the second-level switch is turned on.
Hinckley, however, discloses
	1 …a privacy protection module (Fig. 3, ¶¶ [00020], “sensor handling logic 106” serves as a privacy protection module, and [0030], [0044]-[0045], “In this mode, the sensor handling logic [as a privacy protection module] can shut down the non-viewed display [to protect privacy of the screen not being used by the user] and temporarily shut it down to save power [or protect privacy], for example. Note that the user may configure the action to take in these modes, e.g., private-public displays, or private-powered off displays.”),
	2 …a privacy protection function (¶ [0027], “As can be readily understood, this state information may be used by the sensor handling logic 106 to determine [as a privacy protection function] operating modes/configurations for the programs 108;” and ¶ [0044], “These arrangements may be directed towards users who may have competing interests, an increased need for privacy, and/or a separation of roles (such as salesperson and client) that makes mutually private displays [as privacy protection] desirable. However, by changing the position, such as back to those exemplified in FIGS. 4-6, users can quickly and automatically transition to private or cooperative arrangements, and vice-versa.”) under the condition that the first-level switch is turned on (¶ [0044], “However, by changing the position, such as back to those exemplified in FIGS. 4-6, users can quickly and automatically transition to private or cooperative arrangements, and vice-versa,” i.e., the “cooperative arrangement” uses the dual-screen mirror mode (which required the first-level switch to be turned on), and the privacy protection function in which a screen is turned off only occurs upon the condition that the dual-screen mirror mode is turned on by the first-level switch); and
	3 the privacy protection module (Fig. 3, ¶¶ [0030], [0044]-[0045]) is connected to the second-level switch (Fig. 2, ¶ [0029], “One example of such a computing device is wherein the displays 202 1-202 2are physically coupled in a hinged (or double-hinged) arrangement, which may be with distinct detents. The sensor or sensors 204 [serving as a specific implementation of the second-level switch as disclosed by Campos] detect the angle of the hinge, and other attributes that characterize the posture of the displays, as generally exemplified below with reference to FIGS. 4-15,”) and configured to protect privacy information in the terminal based on the privacy protection function (¶¶ [0044]-[0045], i.e., in a certain “angle of the hinge,” the private screen [with privacy information] will turn off when turned away from the user) under a condition that the second-level switch is turned on (¶¶ [0029], [0044]-[0045], i.e., at a certain hinge angle, the “sensors” as the second-level switch will be turned on to thereby satisfy the condition that enables privacy protection).	
	Regarding the combination of Campos and Hinckley, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual-screen system of Campos to have included the privacy feature of Hinckley. One of ordinary skill in the art would have been motivated to incorporate the privacy feature of Hinckley because Hinckley teaches a system that prevents users from inadvertently displaying private information in a multiple display 
system.  See Hinckley ¶ [0002].

Regarding Independent Claim 6
An information processing method (¶ [0035], i.e., the method associated with processing the information related to the turning on and off of switches to manage different modes), comprising: 
receiving a first signal indicating that a first-level switch of a terminal (Fig. 3, ¶ [0027], “The display device 302 can be an external display device [as a terminal] for the computing device 304…”) is turned on (¶ [0035], “Similarly, [the] dual display mode can be activated [and turned on] or inactivated by a dedicated [first-level] switch [that sends a first signal to be receiv[ed]] that can be the same or different than the dedicated switch that activates/inactivates hidden mode,” noting Campos does not explicitly teach a signal, but a signal is inferred because switches operate to control the transmission of signals.  See MPEP § 2141.), 
wherein after the first-level switch is turned on (¶ [0035]), a display mode of the terminal (Fig. 3, ¶ [0027]) is set to a dual-screen mirror mode (¶ [0035], “Similarly, [the] dual display mode can be activated [and thereby set]…;” and ¶ [0030], “The first area functions as a main display, whereas the second area, which can be smaller than the first area, functions as a second display separate from the main display,” i.e., the first area and second can also be the same size to create a mirror of two areas equal in size); 
receiving a second signal indicating that a second-level switch of the terminal is turned on (¶ [0035], “Similarly, [the] dual display mode can be activated or inactivated [via the “display hardware”/setting module] by a dedicated switch [serving as a first-level switch] that can be … different than the dedicated switch [acting as a second-level switch] that activates/inactivates hidden mode;” and “In some examples, system 300 further comprises dedicated switch [serving as a second-level switch] such as a physical switch that is selectable [to send a second signal to be receiv[ed]] to activate or inactivate hidden mode,” again noting a signal is inferred), 
wherein after the second-level switch is turned on (¶ [0035]),…1 , and 
2 …; and 
3 ….  
Campos doesn’t disclose
	1 ..., a privacy protection function of the terminal is enabled,
	2 the second-level switch is effective under a condition that the first-level switch is turned on;
	3 protecting privacy information in the terminal based on the privacy protection function.
Hinckley, however, discloses
	1 ..., a privacy protection function (¶ [0027], “As can be readily understood, this state information may be used by the sensor handling logic 106 to determine [as a privacy protection function] operating modes/configurations for the programs 108;” and ¶ [0044], “These arrangements may be directed towards users who may have competing interests, an increased need for privacy, and/or a separation of roles (such as salesperson and client) that makes mutually private displays [as privacy protection] desirable. However, by changing the position, such as back to those exemplified in FIGS. 4-6, users can quickly and automatically transition to private or cooperative arrangements, and vice-versa.”) of the terminal is enabled (¶¶ [0029], [0044]-[0045], i.e., at a certain hinge angle, the “sensors” as the second-level switch will be turned on to thereby enable[] the privacy protection function),
	2 the second-level switch is effective under a condition that the first-level switch is turned on (¶ [0044], “However, by changing the position, such as back to those exemplified in FIGS. 4-6, users can quickly and automatically transition to private or cooperative arrangements, and vice-versa,” i.e., the “cooperative arrangement” uses the dual-screen mirror mode (which required the first-level switch to be turned on), and the privacy protection function in which a screen is turned off is effective only upon the condition that the dual-screen mirror mode is turned on by the first-level switch);
	3 protecting privacy information in the terminal based on the privacy protection function (¶¶ [0044]-[0045], i.e., in a certain “angle of the hinge,” the private screen [with privacy information] will turn off when turned away from the user).
Regarding the combination of Campos and Hinckley, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual-screen system of Campos to have included the privacy feature of Hinckley. One of ordinary skill in the art would have been motivated to incorporate the privacy feature of Hinckley because Hinckley teaches a system that prevents users from inadvertently displaying private information in a multiple display system.  See Hinckley ¶ [0002].
Regarding Independent Claim 11
With respect to independent claim 11, a corresponding reasoning as given earlier for independent claim 6 applies, mutatis mutandis, to the subject matter of claim 11. Therefore, claim 11 is rejected, for similar reasons, under the grounds set forth for claim 6.  The Examiner notes, however, that claim 11 recites “a first receiving module” and  “a second receiving module,” which are two limitations that are absent in claim 6.  Campos at ¶ [0035] states, “[r]ather in some examples, launch or other action of an application executing on the system 300 can cause activation and/or inactivation of hidden mode. Similarly, dual display mode can be activated or inactivated by a dedicated switch that can be the same or different than the dedicated switch that activates/inactivates hidden mode.”  In the case of the “dedicated switch” for the “dual display mode,” the signal created by this switch is received by a “first receiving module” that comprises the circuitry that enables the display mode.  In the case of the “dedicated switch” for activating the “hidden mode,” the signal created by this switch is received by a “second receiving module” that comprises the circuitry that enables the hidden mode. 
Regarding Independent Claims 14 and 15
With respect to independent claims 14 and 16, a corresponding reasoning as given earlier for independent claim 6 applies, mutatis mutandis, to the subject matter of claims 14 and 15. Therefore, claims 14 and 15 are rejected, for similar reasons, under the grounds set forth for claim 6.  The Examiner notes, however, that claim 14 additionally recites “a storage medium comprising a program” and claim 15 additionally recites “a processor configured to run a program.”  These additional limitations fail to provide additional patentable weight as these additional limitations would be obvious to one skilled in the art.
B.	Claims 2-5, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Campos in view of Hinckley, and further in view of Zhang et al. (US 2015/0332439, “Zhang”).
Regarding Claim 2
Campos in view of Hinckley (“Campos-Hinckley”) discloses the terminal according to claim 1, and Hinckley further discloses 
wherein the privacy protection module (Fig. 3, ¶¶ [0030], [0044]-[0045]) comprises: 
1 …; and
2 ….
Campos-Hinckley doesn’t disclose
1 a privacy detection unit configured to detect whether the privacy information is present in content to be displayed by the terminal; 
2 a privacy processing unit configured to protect the privacy information under a condition that presence of the privacy information is detected.  
Zhang, however, discloses
	1 a privacy detection unit (Fig. 4, ¶¶ [0057]-[0058], “The information recognition module 420 [as a privacy detection unit] is configured to recognize one or more pieces of privacy information in an image.”) configured to detect whether the privacy information is present in content to be displayed by the terminal (¶ [0058], “The information recognition module 420 is configured to recognize one or more pieces of privacy information in an image [as content to be displayed by the terminal].”);
a privacy processing unit (¶ [0058], “The hiding processing module 460 [as a privacy processing unit] is configured to perform hiding processing to the privacy information”) configured to protect the privacy information (¶ [0058], “”The hiding processing module 460 is configured to perform hiding processing [to protect] the privacy information…) under a condition that presence of the privacy information is detected (¶ [0058], i.e., the “hiding processing module 460” only “hides” private information upon a condition that presence of the privacy information is detected or else the “hiding processing module 460” wouldn’t have any subject matter to hide).
	Regarding the combination of Campos-Hinckley and Zhang, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual-screen system of Campos-Hinckley to have included the privacy feature of Zhang. One of ordinary skill in the art would have been motivated to incorporate the privacy feature of Zhang because Zhang teaches a system to recognize different categories of privacy information to be protected, which thus allows different processing techniques to be applied to protecting and hiding privacy information.  See Zhang ¶ [0022].
Regarding Claim 3
Campos in view of Hinckley and further view of Zhang (“Campos-Hinckley-Zhang”) disclose the terminal according to claim 2, and Zhang further discloses
wherein the privacy processing unit (¶ [0058]) comprises: …1 
Hinckley further discloses
1 …a first notification unit (Figs. 1 & 2, ¶ [0020], the “applications/operating system components 108 [and 208] include a first notification unit that provides a communication link between the “sensor handling logic 106” as the privacy protection module and the “display 1” and “display 2” that possesses the “display hardware” of Campos that comprises the setting module, wherein the first notification unit is associated with “display 1” (the Examiner notes that the structure associated with these elements is indefinite under § 112(b), and the Examiner is liberally construing structure in the interests of compact prosecution)) configured to notify the setting module (Campos ¶ [0032]) to switch the display mode of the terminal from the dual-screen mirror mode to another display mode (¶¶ [0044]-[0045], “However, by changing the position, such as back to those exemplified in FIGS. 4-6, users can quickly and automatically transition to private [as another display mode] or cooperative arrangements [that employs the dual-screen mirror mode], and vice-versa.”) or to turn off the first-level switch (only one limitation need be met with the use of “or”).  
Regarding Claim 4
Campos-Hinckley-Zhang disclose the terminal according to claim 2, and Zhang further discloses 
wherein the privacy processing unit (¶ [0058]) comprises…1 
Hinckley further discloses
1 …a second notification unit and a first display unit (Figs. 1 & 2, ¶ [0020], the “applications/operating system components 108 [and 208] include a second notification unit that provides a communication link between the “sensor handling logic 106” as the privacy protection module and the “display 1” and “display 2” that possesses the “display hardware” of Campos that comprises the setting module, wherein the second notification unit is associated with “display 2” that comprises a first display unit (and again noting that the structure associated with these elements is indefinite under § 112(b))); 
3the second notification unit (Figs. 1 & 2, ¶ [0020]) is configured to notify the first display unit (Figs. 1 & 2, ¶ [0020]) to process a first screen of the terminal (Figs. 1 & 2, ¶ [0021], “The programs may support a division of labor between the two screens…,” i.e., the displays 1 and 2 possess screens, where a first screen is associated with “display 2”), 
wherein the first screen is a screen on which the privacy information needs to be protected (¶¶ [0044]-[0045], “However, by changing the position, such as back to those exemplified in FIGS. 4-6, users can quickly and automatically transition to private or cooperative arrangements, and vice-versa,” i.e., the “transition” is required because privacy information needs to be protected); and 
the first display unit (Figs. 1 & 2, ¶ [0020]) is configured to perform at least one of: powering down the first screen (¶¶ [0044]-[0045], “ Note that the user may configure the action to take in these modes, e.g., private-public displays, or private-powered off [or down] displays”), turning off backlight of the first screen and blurring display content on the first screen (noting only one limitation need be met with the use of “at least one of”).  
Regarding Claim 5
Campos-Hinckley discloses the terminal according to claim 1, and Hinckley further discloses 
wherein the privacy protection module (Fig. 3, ¶¶ [00020]) comprises an acquisition unit (Figs. 1 & 2, i.e., the “sensor handling logic 106” receives signals from the sensors, as illustrated by lined arrows, and the signals are received via an acquisition unit, noting the acquisition unit is not literally depicted but inferred, as the illustrated signal must be received by some structural component.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”) and a second display unit (Figs. 1 & 2, ¶ [0020], “display 2” comprises a first display unit (as noted above), and “display 1” comprises a second display unit); 
the acquisition unit (Figs. 1 & 2)) is configured to acquire a designated signal (Figs. 1 & 2, i.e., the “sensor handling logic 106” via the acquisition unit … acquire[s] a designated signal from a sensor, as illustrated by lined arrows), 
wherein the designated signal carries…1 (Figs. 1 & 2); and 
2 ….
Zhang further discloses
	1 …location information of an area containing the privacy information (Fig. 3, ¶ [0056], “ As shown in FIG. 3, the user captures a screen capture 32 to share when using a micro blog application installed on a cellphone 31. The cellphone 31 detects privacy information [within an area] in the screen capture 32 [that possesses location information] and analyzes the privacy information [after receiving such information via the designated signal] in the screen capture 32.”);
	2 the second display unit is configured to blur display content in the area according to the location information (Fig. 3, ¶ [0056], “Then, blurring processing is made to head portraits 33 and nicknames 34 in the privacy information while other contents [outside of the area according to the location information] in the screen capture 32 remain as they are.”).
	Regarding the combination of Campos-Hinckley and Zhang, the combination to combine is the same as provided for claim 2 due to the overlapping subject matter between claims 2 and 5.
Regarding Dependent Claims 7-10
With respect to dependent claims 7-10, a corresponding reasoning as given earlier for dependent claims 2-5 applies, mutatis mutandis, to the subject matter of claims 7-10. Therefore, claims 7-10 are rejected, for similar reasons, under the grounds set forth for claims 2-5.
Regarding Dependent Claim 12
With respect to dependent claim 12, a corresponding reasoning as given earlier for dependent claim 2 applies, mutatis mutandis, to the subject matter of claim 12. Therefore, claim 12 is rejected, for similar reasons, under the grounds set forth for claim 2.  The Examiner notes the limitations of “a privacy detection unit” and “a privacy processing unit” in claim 2 and “a detection unit” and “a first protection unit” in claim 12.  These different claim limitations are not patentably distinguishable as they are obvious variations of each other based upon the claimed functionality (noting the structural limitations are indefinite under § 112(b) as noted above).
Regarding Dependent Claim 13
With respect to dependent claim 13, a corresponding reasoning as given earlier for dependent claim 5 applies, mutatis mutandis, to the subject matter of claim 13. Therefore, claim 13 is rejected, for similar reasons, under the grounds set forth for claim 5.  The Examiner notes the limitation of “the second display unit” in claim 5 and “a second protection unit” in claim 12.  These different claim limitations are not patentably distinguishable as they are obvious variations of each other based upon the claimed functionality (noting the structural limitations are indefinite under § 112(b) as noted above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491